Opinion filed October 25,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00347-CR
                                                    __________
 
                           SHAN
ANTWON MITCHELL, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 385th District Court
 
                                                          Midland
County, Texas
 
                                                   Trial
Court Cause No. CR34409
 

 
M E M O R A N D U M   O P I N I O N
            Shan
Antwon Mitchell appeals from two convictions of the offense of burglary of a
habitation.  Mitchell had originally received deferred adjudication and was
placed on community supervision for six years in each count.  After revoking
Mitchell’s community supervision and adjudicating his guilt, the trial court
assessed his punishment in each count at eight years in the Texas Department of
Criminal Justice, Institutional Division.  We affirm.
In
a single issue on appeal, Mitchell urges that the sentences he received were
cruel and unusual, based on his “horrendous upbringing.”  Because Mitchell
never objected to the punishment assessed either at trial or in a motion for
new trial, nothing is presented for review.  Tex.
R. App. P. 33.1(a)(1)(A); see also Hernandez v. State, No.
11-09-00065-CR, 2010 WL 4148359, at *3 (Tex. App.—Eastland Oct. 21, 2010, pet. ref’d)
(mem. op., not designated for publication).  We overrule Mitchell’s sole issue
on appeal. 
            The
judgments are affirmed.
 
 
                                                                                    PER
CURIAM 
 
October 25, 2012
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel[1]
consists of: Wright, C.J.,
McCall, J., and Hill.[2]




                [1]Eric Kalenak, Justice, resigned effective September 3,
2012.  The justice position is vacant pending appointment of a successor by the
governor or until the next general election.
 


[2]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.